Exhibit 10.84
(U.S AIRWAYS LOGO) [p14077p1407700.gif]
U S AIRWAYS GROUP, INC.
2008 Long Term Incentive Program
(Established Effective March 28, 2008)
Section I. Purpose
The purpose of the US Airways Group, Inc. 2008 Long Term Incentive Program (the
“Program”) is to

•   Focus management efforts on the creation of long-term stockholder value.   •
  Encourage strategic decision-making by providing rewards for the long-term
achievement of Company goals.

The Program sets forth the terms and conditions for performance cash awards to
be paid to eligible officers under the US Airways Group, Inc. 2005 Equity
Incentive Plan (the “Plan”).
Section II. Eligibility Criteria
Officers of US Airways Group, Inc. (the “Company”) or an Affiliate (as that term
is defined in the Plan) whose responsibilities have a direct and significant
impact on Company results are eligible to participate in the Program. The
Compensation and Human Resources Committee of the Board of Directors of the
Company (the “Committee”) will, at its sole discretion, select individual
officers to participate in the Program (each a “Participant”). Participation in
one performance cycle (as such term is defined in Section IV) under the Program
does not assure participation in any other performance cycle.
A person who is hired by the Company (or an Affiliate) as an eligible officer or
promoted to eligible officer status, in either case after the commencement of a
performance cycle (as such term is defined in Section IV) shall participate in
performance cycles on such basis, if any, as the Committee may provide.
Section III. Award Levels
Participants have the opportunity to earn cash awards under the Program based on
the achievement of long-term Company performance and, with certain exceptions
set forth in Section V, continued active employment by the Company (or an
Affiliate) in an eligible position through the date of payment of the cash
awards. Threshold, target, and maximum award levels are set forth below. All
award levels are expressed as a percentage of a Participant’s base salary, as in
effect on the date of payment of the cash award.

Page 1



--------------------------------------------------------------------------------



 



Award Levels Expressed as
Percentages of Base Salary

              Officer Level   Threshold   Target   Maximum CEO   54%   125%  
200% President   49%   115%   200% EVP   43%   100%   175% SVP   30%     70%  
140% VP   20%     45%     90%

Performance below the threshold level for any performance cycle (as such term is
defined in Section IV) will result in no cash award. The maximum award for any
performance cycle is two times the target award, subject to further limitations
contained in the Plan.
Section IV. Award Calculation
Awards are calculated based on Total Stockholder Return (“TSR”) of the Company
over the performance cycle (as such term is defined in this section) relative to
the TSRs of a pre-defined competitive peer group. TSR, for purposes of this
Program, is the rate of return, including both the price appreciation of the
Company’s Class A Common Stock or a competitive peer company’s common stock and
the reinvestment of any dividends declared on such common stock, over the
relevant performance cycle. In order to smooth out market fluctuations, the
average daily closing price (adjusted for splits and dividends) for the common
stock of the Company and of the companies in the pre-defined competitive peer
group for the three months prior to the first and last days of the performance
cycle will be used to determine TSR. Daily closing price of a share of common
stock is the stock price at the close of trading (4:00 p.m. Eastern Time) of the
national exchange (New York Stock Exchange, the Nasdaq Stock Market or the
American Stock Exchange) on which such stock is traded.

A)   Performance Cycles       A performance cycle, over which TSR is measured,
is the three-year period beginning January 1 of a given year and ending
December 31 of the second following year (each a “Performance Cycle”). The
Committee, in its sole discretion, may authorize Performance Cycles, and it is
anticipated, although not assured, that a three-year Performance Cycle will
begin each January 1.       All officers of the Company (or an Affiliate)
otherwise eligible to participate in the Program will be eligible to participate
in a Performance Cycle commencing January 1, 2008, and ending December 31, 2010.

B)   Peer Group and Award Payout Percentages       The competitive peer group
consists of the following eleven companies: AirTran Holdings, Inc., Alaska Air
Group, Inc., AMR Corporation, Continental Airlines, Inc., Delta Air Lines, Inc.,
Frontier Airlines Holdings, Inc., Hawaiian Holdings, Inc., JetBlue Airways
Corporation, Northwest Airlines Corporation, Southwest Airlines Co. and UAL
Corporation. Such competitive peer group is subject to modification, in the
Committee’s

Page 2



--------------------------------------------------------------------------------



 



    sole discretion, to take account of unforeseen events such as mergers,
dispositions, bankruptcies and other significant business changes.

Award payout percentages will be based on the TSR of the Company relative to the
TSRs of competitive peer group companies, as follows:

                                                                Payout as a % of
Base Salary         Company TSR
Relative Rank   VP   SVP   EVP   President   CEO        
1-2 of 12
    90%     140%     175%     200%     200%   (Maximum)  
3 of 12
    78.75%     122.5%     156.25%     178.75%     181.25%        
4 of 12
    67.5%     105%     137.5%     157.5%     162.5%        
5 of 12
    56.25%     87.5%     118.75%     136.25%     143.75%          
6 of 12
    45%     70%     100%     115%     125%   (Target)  
7 of 12
    32.5%     50%     71.5%     82%     89.5%          
8 of 12
    20%     30%     43%     49%     54%   (Threshold)  
9-12 of 12
            0     0%     0% %     0%        

Section V. Award Payment Timing, Early Payment and Termination
If the TSR of the Company is at or above the threshold for a Performance Cycle,
awards will be paid in cash within sixty (60) days following the end of the
Performance Cycle. For example, awards for the Performance Cycle that runs from
January 1, 2008, through December 31, 2010 will be paid no later than March 1,
2011. Payments will be subject to all required federal, state, and local tax
withholding.
In the event of the termination of a Participant’s employment with the Company
(or an Affiliate) on account of retirement (as defined below), total disability
(as defined in the long term disability plan under which the Participant is
covered) or death, (i) the Company shall pay to the Participant (or the
Participant’s estate in the case of death), at the same time as awards, if any,
are paid to other Participants for the same Performance Cycle, the award that
the Participant would have earned and received with respect to the Performance
Cycle, if any, that ends with the calendar year in which such termination
occurs, had the Participant’s employment continued until the award payment date
for such Performance Cycle. For purposes of the foregoing,

Page 3



--------------------------------------------------------------------------------



 



“retirement” shall mean the termination of the Participant’s employment with the
Company (or an Affiliate) after attainment of age
fifty-five (55) and completion of ten (10) years of service with the Company (or
an Affiliate). Awards for any other Performance Cycles will not be earned or
paid.
If the Participant’s employment with the Company (or an Affiliate) is terminated
for any reason other than retirement, total disability or death (whether such
termination is voluntary or involuntary), no awards will be earned or paid under
the Program with respect to any Performance Cycles.
Section VI. Program Administration
The Program will be administered by the Committee in accordance with the Plan
and in a manner that satisfies the requirements of Section 162(m) of the
Internal Revenue Code for qualified “performance-based” compensation.
Awards generally are calculated and distributed as provided in Sections IV and
V; provided, however, that no award payments will be made unless the Committee
certifies in writing (a) the relative TSR ranking of the Company, (b) that all
other material terms of the Program have been satisfied and (c) that payments to
Participants in stated amounts are appropriate under the Program.
Section VII. Absence of Program Funding; No Equity Interest
Benefits under the Program shall be paid from the general funds of the Company,
and a Participant (or the Participant’s estate in the event of death) shall be
no more than an unsecured general creditor of the Company with no special or
prior right to any assets of the Company.
Nothing contained in the Program shall be deemed to give any Participant any
equity or other interest in the assets, business or affairs of the Company or
any related company. It is not intended that a Participant’s interest in the
Program shall constitute a security or equity interest within the meaning of any
state or federal securities laws.
Section VIII. No Transferability
A Participant shall not have any right to transfer, sell, alienate, assign,
pledge, mortgage, collateralize or otherwise encumber any of the payments
provided by this Program.
Section IX. No Employment Rights
This Program is not intended to be a contract of employment. Both the
Participant and the Company have the right to end their employment relationship
with or without cause or notice.
Section X. Interpretation, Amendment and Termination
The Committee shall have the power to interpret all provisions of the Program,
which interpretations shall be final and binding on all persons. The provisions
of this document shall

Page 4



--------------------------------------------------------------------------------



 



supersede all provisions of any and all such prior documents relating to the
Program and its subject matter. However, if the provisions of this document
conflict with any provision of the Plan, the provisions set forth in the Plan
shall govern in all cases. The laws of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of the
Program, without regard to such state’s conflict of laws rules.
The Committee reserves the right to amend or terminate the Program at any time,
with or without prior notice; provided, however, that all amendments to the
Program shall preserve the qualification of awards under the Program as
“performance-based” compensation under Section 162(m) of the Internal Revenue
Code. Notwithstanding the foregoing, (a) except as provided in Section IV with
respect to the calculation of TSR and in the following clause (b), the Committee
may not amend the Program in a way that would materially impair the rights of a
Participant with respect to a Performance Cycle that already has begun at the
time of such amendment, unless such Participant has consented in writing to such
amendment; and (b) in the event of any act of God, war, natural disaster,
aircraft grounding, revocation of operating certificate, terrorism, strike,
lockout, labor dispute, work stoppage, fire, epidemic or quarantine restriction,
act of government, critical materials shortage, or any other act beyond the
control of the Company, whether similar or dissimilar (each a “Force Majeure
Event”), which Force Majeure Event affects the Company or its subsidiaries or
other affiliates, the Committee, in its sole discretion, may (i) terminate or
(ii) suspend, delay, defer (for such period of time as the Committee may deem
necessary), or substitute any awards due currently or in the future under the
Program, including, but not limited to, any awards that have accrued to the
benefit of Participants but have not yet been paid.

Page 5